       Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.1 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                           ___________________________

MICHIGAN DEPARTMENT OF                        Case No.
ENVIRONMENT, GREAT LAKES, AND
ENERGY; AND THE MICHIGAN                      Hon.
DEPARTMENT OF NATURAL
RESOURCES,

      Plaintiffs,


v.

LEE MUELLER; BOYCE MICHIGAN,
LLC; EDENVILLE HYDRO PROPERTY,
LLC; BOYCE HYDRO POWER, LLC;
BOYCE HYDRO, LLC; WD BOYCE
TRUST 2350; WD BOYCE TRUST 3649;
WD BOYCE TRUST 3650; STEPHEN B.
HULTBERG; AND MICHELE G.
MUELLER,

      Defendants.


Nathan A. Gambill (P75506)                    The Kogan Law Group, P.C
Danielle Allison-Yokom (P70950)               Lawrence A. Kogan (NY # 2172955)
Assistant Attorneys General                   Attorneys for Defendants
Michigan Department of Attorney General       100 United Nations Plaza, Suite #14F
Environment, Natural Resources, and           New York, NY 10017
Agriculture Division                          (212) 644-9240
Attorney for Plaintiffs                       lkogan@koganlawgroup.com
P.O. Box 30755
Lansing, MI 48909                             Aaron M. Phelps (P64790)
(517) 335-7664                                VARNUM, LLP
GambillN@michigan.gov                         Attorneys for Defendants
allisonyokomd@michigan.gov                    P.O. Box 352
                                              Grand Rapids, MI 49501-0352
                                              (616) 336-6000
                                              amphelps@varnumlaw.com


         DEFENDANTS’ NOTICE OF REMOVAL TO THE UNITED STATES
         DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN



                                          1
        Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.2 Page 2 of 14



       PLEASE TAKE NOTICE that Defendants Lee Mueller, Boyce Michigan LLC, Edenville

Hydro Property LLC, Boyce Hydro Power LLC, Boyce Hydro LLC, WD Boyce Trust 2350, WD

Boyce Trust 3649, WD Boyce Trust 3650, Stephen B. Hultberg, and Michele G. Mueller, by

their undersigned counsel, hereby removes to this Court the state court action described below:

I.     INTRODUCTION

       1.      On June 9, 2020, an action was commenced in the Circuit Court for the 30th

Judicial Circuit of Ingham County, Michigan, entitled, Michigan Department of Environment,

Great Lakes, and Energy; and the Michigan Department of Natural Resources v. Lee Mueller,

Boyce Michigan LLC, Edenville Hydro Property LLC, Boyce Hydro Power LLC, Boyce Hydro

LLC, WD Boyce Trust 2350, WD Boyce Trust 3649, WD Boyce Trust 3650, Stephen B. Hultberg,

and Michele G. Mueller, as case No. 20-317-CE (the “State Action”). A copy of the new state

court Complaint is attached as Exhibit A.

       2.      Michigan’s new State Action consists of a multi-count Complaint seeking

equitable relief, and asserting against Defendants claims of conversion, public nuisance, unjust

enrichment, and violations of environmental and dam safety statutes.

       3.      Plaintiffs served copies of the State’s new Complaint and Summons initiating

such action to Defendants only through electronic email means on said date, and as such, did not

effectuate service of process consistent with Michigan Court Rule 1.109(G)(6)(a)(i) and

Michigan Rules of Civil Procedure 2.107(C)(2). Because this Notice of Removal is filed within

thirty days of filing and Defendants’ receipt of the State’s new Complaint, it is timely. See 28

U.S.C. § 1446(b).




                                                2
          Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.3 Page 3 of 14



          4.     This Court has original jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C. § 1331, and it has supplemental jurisdiction over the remaining

state law claims in this case pursuant to 28 U.S.C. §1367(a).

          5.     Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Western

District of Michigan is the federal district in which the State Action is pending. 1 In addition, the

United States District Court for the Western District of Michigan is the proper venue pursuant to

28 U.S.C. §1441(a) because Ingham County, Michigan, where the Honorable Wanda M. Stokes

sits, is located within the Western District of Michigan, Southern Division. See 28 U.S.C.

§ 102(b)(1); Local Civil Rule 3.2(a).

    II.        REMOVAL IS PROPER BASED ON FEDERAL QUESTION JURISDICTION

          6.     The basis for removal is federal question jurisdiction pursuant to 28 U.S.C. §

1331 because: (a) the new state law claims of the State’s new Complaint necessarily raise federal

issues actually disputed, the resolution of which, including the right to relief, appears to depend

upon the construction or application of multiple federal statutes and regulations; (b) which

federal issues are substantial, indicating an interest in claiming the advantages thought to be

inherent in a federal forum; and (c) are capable of resolution in federal court without disrupting

the federal-state balance approved by Congress, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial responsibilities.

Miller v. Bruenger, 949 F.3d 986, 992 (2020); Fried v. Sanders, 783 F. App'x 532, 534 (6th Cir.

2019); Mays v. City of Flint, Mich., 871 F.3d 437, 449 (2017); Mikulski v. Centerior, 501 F.3d

555, 567 (6th Cir. 2007); Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545

U.S. 308, 313-314, 319 (2005).

1
            See         Ingham           County,            30th        Judicial         Circuit          Court,
<https://cc.ingham.org/courts_and_sheriff/circuit_court/stokes.php> and Ingham County, 30th Judicial Circuit
Court, Judges, Honorable Wanda M. Stokes, <https://cc.ingham.org/courts_and_sheriff/circuit_court/index.php>.


                                                       3
        Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.4 Page 4 of 14



       7.      The federal issues necessarily raised are substantial because: (a) the federal

questions are important; (b) this Court’s decision on those federal questions will resolve those

issues of the case; (c) this Court’s decision as to those federal questions will likely control the

disposition of similar federal issues raised in the federal action currently pending before this

Court, which, as noted below, will soon include a federal agency as a named party whose

compliance with a federal statute and regulations is in dispute, entitled Lee W. Mueller, Boyce

Hydro Power, LLC, Boyce Hydro, LLC and Boyce Michigan, LLC v. Michigan Department of

Environment, Great Lakes & Energy, Michigan Department of Natural Resources, and Brian

Rudolph, David Pingel, and Kyle Kruger, Individually, Civil Action No. 1:20-cv-00364-PLM-

RSK, and which also raises substantial federal issues under the Constitution of the United States.

Fried, 783 Fed. Appx. at 536; Mikulski, 501 F.3d at 570; and (d) this Court’s decision as to those

federal questions will likely control the disposition of similar federal issues raised by Plaintiffs in

a previously filed State Complaint which was recently removed to this Court in the related case

entitled, Attorney General Ex Rel The People of the State of Michigan et al v. Mueller et al, Case

No. 1:20-cv-520 (ECF Nos. 11, 12, 13).

       8.      The similar federal questions raised in these three actions concern: (a) whether the

Federal Energy Regulatory Commission (“FERC”), the federal agency which held primary and

exclusive jurisdiction over the Edenville Dam to ensure dam and public safety during the term of

Defendant Boyce Hydro Power, LLC’s FERC license, had set the appropriate duty of care to

ensure public safety which Defendants as the Edenville Dam operators had followed both before

the license revocation, and also after it in the absence of Michigan Department of Environment,

Great Lakes and Energy Water Resources Division (“EGLE-WRD”) Dam Safety division

direction, and whether that duty of care was adequate to protect public safety; (b) whether the




                                                  4
        Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.5 Page 5 of 14



prior Boyce Edenville Dam FERC license following issuance to Defendants had thereafter been

modified during the license term by subsequent FERC orders authorizing Defendants to take

preventative interim dam and public safety measures, including the 2018-2019 and 2019-2020

drawdowns of Wixom Reservoir (Lake) up to four feet below normal winter pool level prior to

and during the harsh central Michigan winter and spring weather seasons to ensure against dam

failure until the construction of costly FERC-ordered auxiliary spillways could be completed,

especially after Edenville Dam was unable to run flood waters through its decommissioned

hydroelectric generating turbines, leaving only the dam’s six old Tainter gates to regulate and

pass flood stage waters; (c) the extent to which the acts of the predecessor to Plaintiff EGLE-

WRD (“Michigan Department of Environmental Quality (“MDEQ”) and its officials, ultimately

found legally culpable for the severe illnesses and bodily harms caused to the residents of Flint

Michigan by unregulated toxic drinking water as the result of a severe regulatory governance

failure), and the acts of Plaintiff Michigan Department of Natural Resources (“MDNR”) and its

officials, which Plaintiffs and their officials are named as Party-Defendants in the related action

pending before this Court, engendered these agencies’ arbitrary, capricious and overzealous

regulation and enforcement of Europeanized state environmental statutes imposing various

permitting regimes implementing various “Europeanized” international environmental treaties

overseen and revised by the U.S. Environmental Protection Agency (“USEPA”) of the prior

presidential administration (championed by the current Democratic presidential candidate) to

incorporate European legal norms such as the precautionary principle that are anathema to the

exercise of private property rights and that (i) consequently violated the Defendants’

constitutional rights, (ii) consistently, in furtherance of extensive MDEQ/MDNR liaison with

FERC concerning the Edenville Dam (e.g., (with one MDNR official named as a Party




                                                5
        Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.6 Page 6 of 14



Defendant in the related federal action pending before this court) dispatching no fewer than 25

letter correspondences to FERC, from 2015 through 2018, falsely alleging Defendants’

noncompliance with said permitting regime when such permits had, indeed, been secured),

aggravated, impeded, delayed and/or prevented, from 2010 until 2018, on environmental and

recreation grounds, Defendants’ ability to undertake the FERC-mandated auxiliary spillway

construction and other dam safety repairs and measures at the Edenville Dam site solely to

ensure dam and public safety solely to prevent the tragic failures of the 96-year-old dam (and the

related Sanford Dam) that occurred on May 19, 2020, and (iii) significantly contributed to

FERC’s issuance of an “all-work stop order” in 2015, a decommission (de-electrification) order

in 2017, and a license revocation order in 2018, thereby resulting in Defendants’ loss of all

Edenville Dam operating revenues comprising more than 50% of the revenues Defendants had

earned annually from operating all four of the dams they own and operate along the

Tittabawassee River in central Michigan (Secord Dam, Smallwood Dam, Edenville Dam and

Sanford Dam), thereby, precluding Defendants from securing privately and publicly the financial

capital indispensable to constructing the auxiliary spillways that FERC had demanded; (d)

whether FERC’s Order of May 20, 2020, attached hereto as Exhibit B, directing Defendants to

(i) fully lower the reservoirs behind the three other FERC-licensed dams Defendants own and

operate upstream and downstream from the Edenville Dam spanning Gladwin and Midland

Counties, Michigan – i.e., Sanford Dam, Smallwood, Dam, and Secord Dam – to allow for the

safety inspections of each such dam after the flood flows receded, (ii) provide copies of the

inspection reports within 3 days of the inspection but provide a verbal summary of findings

immediately upon completion to the Chicago Regional Engineer, (iii) maintain fully lowered

reservoirs and develop an interim plan to safely pass flows (without hydroelectric generation)




                                                6
         Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.7 Page 7 of 14



until a safe reservoir elevation can be established and implemented, (iv) immediately begin

formation of a fully Independent Forensic Investigation Team comprised of members possessing

very specific expertise and experience to perform a detailed forensic analysis to focus on the

Sanford Dam’s overtopping as the result of the May 19, 2020 Edenville Dam breach 2 while

FERC reaches out to EGLE-WRD Dam Safety regarding coordination of the future State

investigation of the Edenville Dam breach, and (v) provide the resumes of each proposed

Forensic Investigation Team member to FERC for its review and approval, and FERC’s letter of

June 9, 2020, attached as Exhibit C, indicating that EGLE had previously agreed with FERC, in

a May 28, 2020 letter issued to Defendants, attached as Exhibit D, to coordinate their respective

required forensic investigations using “the same forensic team to work on all four Boyce Hydro

project investigations and to prepare one report to cover the entire flooding and dam breach

event of May 19, 2020,” preempts EGLE’s standalone demand for the immediate forensic

investigation of the causes of the Edenville Dam breach, and for the injunctive relief Plaintiffs

seek requiring Defendants’ immediate reconstruction of Edenville Dam, immediate cessation of

the soil erosion caused by the breach of Edenville Dam and the rapid shallow naturally occurring

flow of the soil-bottomed Tittabawassee and Tobacco Rivers, and their immediate restoration of

the man-made Wixom Reservoir and its natural and wildlife resources; (e) whether Wixom

Reservoir (Lake) constitutes part of the “critical habitat,” of the snuffbox mussel which the U.S.

Fish and Wildlife Service had federally listed in 2012 as an “endangered species” under U.S.

Endangered Species Act; (f) whether certain areas identified as located on and contiguous to

Wixom Lake allegedly exposed and destroyed by Defendants Wixom Lake 2018-2019 and 2019-

2
  The eastern portion of the eastern earth embankment wall of Edenville Dam breached on May 19, 2020, following
the unprecedented confluence of wind, torrential rains and flooding associated with a late spring storm interacting
with moisture from mid-Atlantic Ocean Tropical Storm Arthur, that led to the severe flooding of roadways and
bridges and the swelling of the Tittabawassee River basin north of the Edenville Dam, and ultimately, of the Wixom
Reservoir and the homes and businesses located downstream in Midland County, Michigan.


                                                        7
            Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.8 Page 8 of 14



2020 winter drawdowns constitute “wetlands” as alleged, consistent with the wetlands definition

set forth in U.S. Environmental Protection Agency (“USEPA”) and U.S. Army Corps of

Engineers (“USACE”) regulations (40 CFR § 230.3(t); 33 CFR § 328.3(b)) implementing § 404

of the Federal Water Pollution Control Act (the U.S. Clean Water Act) 33 § USC 1344, as

determined by the application of the federal technical wetland delineation standards set forth in

the [USACE] January, 1987 Wetland Delineation Manual report Y-87-1, and appropriate

regional [USACE] supplement[], in identifying wetland boundaries…”; (g) whether Wixom

Lake is a “water of the United States” consistent with Section 502(7) of the federal water

pollution control act (U.S. Clean Water Act), 33 USC § 1362, such that if wetlands are found to

exist within or contiguous or adjacent to Wixom Lake they will be jurisdictional; and (h)

whether the alleged deaths of freshwater mussels in Wixom Reservoir (Lake) were otherwise

attributable to the State agencies’ failure to comply with one or more of the following federal law

standards governing with respect to Wixom Lake and the Tittabawassee and Tobacco River

basins: (i) lakeside herbicide/pesticide runoff, (ii) use of molluscicides, (iii) application of

reservoir weed abatement chemicals, (iv) disposal of municipal waste, and (v) emission of

industrial/commercial/recreational pollution into waters of the United States (Clean Water Act,

33 U.S.C. §§ 1342, 1362(12), 1370; and (vi) nitrification, predation and/or food source depletion

caused by invasive mussel (e.g., zebra and quagga mussel), fish (e.g., Asian catfish) and plant

(e.g., purple loosestrife and Eurasian watermilfoil) species (Lacey Act, P.L. 97-79, 95 Stat. 1073

et seq., as amended, codified in 16 U.S.C. §§ 3371-3378; Plant Protection Act, Title IV, P.L.

106-224, 114 Stat. 438 et seq., as amended, codified in 7 U.S.C. §§ 7701-7721; National

Invasive Species Act, P.L. 104-332, 110 Stat. 4073 et seq., as amended, codified in 16 U.S.C. §§

4701-4702).3
3
    The basis for removal of this second State lawsuit is further supported by this Court’s supplemental jurisdiction


                                                          8
          Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.9 Page 9 of 14



        9.       That the federal questions necessarily raised in the State’s new state law

Complaint are important and substantial is further demonstrated by the February 20, 2020 letter

correspondence sent by the USFWS to Defendants, based on ostensible evidence provided by

EGLE and MDNR of “suggested” snuffbox presence in Wixom Reservoir and the Tittabawassee

and Tobacco River Basins, calling upon Defendants to undertake quite burdensome prospective

protective measures “to ensure that unpermitted take of snuffbox mussels does not occur,” and

thereby, implicating USFWS jurisdiction under the Endangered Species Act, and potentially

under the Plant Protection Act and National Invasive Species Act. See Michigan’s new state

court Complaint, Exhibit A.

        10.      That the federal questions necessarily raised in Michigan’s new state Complaint

are important and substantial is also further demonstrated by the administrative warrant served

upon Defendants on June 3, 2020, by EGLE and MDNR, to secure access to the Wixom

Reservoir bottomlands owned by Defendants so that staff from EGLE, MDNR, USFWS,

USACE, FERC, and the Federal Emergency Management Agency (“FEMA”) can “walk[] the

Property, us[e] hand tools (e.g., shovels, rakes) to locate aquatic species, photograph[] and/or

videotap[e] any aquatic species […], and collect[] voucher specimens,” which activities are

“necessary to assess natural resource damages and determine whether [protected] aquatic species

[…] were harmed,” following an intervening force majeure event that took place since the filing


pursuant to 28 U.S.C. § 1367(a), because the remaining state common law tort claims are “sufficiently related to
other claims that they form part of the same case or controversy under Article III of the Constitution” and “‘derive
from a common nucleus of operative facts.’” 28 U.S.C. § 1367(a); Blakely v. U.S., 276 F.3d 853, 861 (6th Cir.
2002), (quoting Ahearn v. Charter Township of Bloomfield, 100 F.3d 451, 454-55 (6th Cir. 1996)). Plaintiffs’
remaining state law claims allege conversion of state natural resources (e.g., freshwater mussels and wetlands) and
public nuisance resulting from the deprivation of natural resources (e.g., the Wixom Lake ecosystem, including
freshwater mussels, wetlands, and impounded Wixom Reservoir waters lake waters), and also seek an injunction and
order calling for the immediate repair/reconstruction of Edenville Dam, the immediate restoration of the manmade
impoundment known as Wixom Reservoir and its ecosystem, and consequently, the immediate cessation of the
drawdown of the reservoir caused by Edenville Dam’s breach. Plaintiffs EGLE and MDNR can hardly argue that
these state law claims do not derive from the same common nucleus of operative facts.



                                                         9
        Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.10 Page 10 of 14



of the Complaint,4 thereby implicating USFWS jurisdiction under the Endangered Species Act,

and potentially, under the Plant Protection Act and National Invasive Species Act, USACE

jurisdiction over wetlands under the federal Clean Water Act, and FERC’s direct ongoing

jurisdiction over the FERC-licensed Sanford Dam, Smallwood Dam and Secord Dam, and

FERC’s apparent liaison jurisdiction over the forensic investigation of the Edenville Dam in

coordination with EGLE-WRD and Dam Safety Divisions and MDNR under the Federal Power

Act and under the prior Edenville Dam license the terms of which are incorporated into state law

by court order.

        11.       That the federal questions necessarily raised in the State’s new state Complaint

are important and substantial is also further demonstrated by FERC’s May 20, 2020 Order and

June 9, 2020 letter directing Defendant Boyce Hydro Power, LLC to ensure that a forensic

investigation is conducted by the same Independent Forensic Investigation Team on the three

FERC-licensed dams and one non-FERC-licensed dam owned and operated by Defendants, in

the manner described in paragraph 8 above.

        12.       That the federal questions necessarily raised in the State’s new state Complaint

are important and substantial is also further demonstrated by the recent exercise of federal

oversight jurisdiction by the U.S. House of Representatives Committee on Energy and

Commerce with respect to Edenville Dam and the Wixom Reservoir. On June 1, 2020, Energy

and Commerce Committee members, including the Chairman, dispatched letters to Neil

Chatterjee, Chairman of the FERC, and to Liesl Clark, Director of EGLE, expressing Congress’


4
  The State’s new Complaint falsely alleges that Defendants’ conduct, and not an intervening force majeure event
occurred, namely, an unprecedented torrential rainstorm aggravated by an east coast tropical storm, that triggered
unprecedented flooding in the Tittabawassee River Basin, that resulted in the breach of a portion of the eastern
Tittabawassee River embankment of Edenville Dam and the emptying of the Wixom Reservoir beyond the
traditional natural channels of the Tittabawassee and Tobacco Rivers, two navigable waterways, which event only
further implicates the complex federal issues explicitly and implicitly contained in the State’s new Complaint.


                                                       10
       Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.11 Page 11 of 14



interest in thoroughly investigating federal and state governmental regulatory oversight of the

Edenville Dam, and asking specific pointed questions to each regulatory agency based on partial

information the Committee had received from sources other than Defendants. A copy of the

House Committee on Energy and Commerce letters are attached as Exhibits E and F.

Congress’ exercise of its federal oversight jurisdiction clearly implicates and will further publicly

reveal inter alia that (a) FERC exercising ordinary prudence, should have known when it made

the determination to revoke the Edenville Dam license in 2018 that Michigan’s EGLE Dam

Safety Division, which had long been familiar with the condition of Edenville Dam because of

the extensive prior correspondence liaison relationship its MDEQ predecessor and MDNR and

their officials enjoyed with FERC, was (i) comprised only of two-three-persons, and thus, could

not conceivably safely regulate and oversee the State’s more than one hundred high hazard dams

(including the Edenville Dam, perhaps, the largest such dam) and more than one thousand dams

overall, (ii) especially where EGLE-WRD’s Dam Safety Division program has long been

severely underfunded, on an annual basis, by more than several hundred million $ dollars as had

been previously reported by the 21st Century Infrastructure Commission to former Michigan

Governor Snyder, by the Michigan Section of the American Society of Civil Engineers, and most

recently, by Governor Whitmer, herself; (b) FERC, exercising ordinary prudence, should have

known before handing jurisdiction of the Edenville Dam to the nominal EGLE-WRD Dam

Safety Division, that FEMA had determined, in 2012, that Michigan’s dam safety standards were

among the least stringent in the nation, with a 50% (200-year flood) rather than the 100% (100-

year flood) probable maximum flood spillway inflow standard FERC had required the Edenville

Dam to meet,5 and no requirement, unlike FERC, for probable maximum precipitation/probable


5
 FERC had deemed the Edenville Dam potentially unsafe because it could meet only approximately 50% of the
100% PMF standard due to the need for auxiliary spillways. However, in late September-early October 2018, when


                                                     11
       Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.12 Page 12 of 14



maximum flood design, thereby rendering highly suspect, and potentially legally culpable,

FERC’s 2018 determination that its revocation of the Edenville Dam FERC license would not

compromise the public safety of Michigan residents, particularly those persons residing and

operating businesses downstream of the Edenville Dam in the Village of Sanford, Northwood

University, the City of Midland, etc., who suffered extensive property loss and damage and

displacement as the result of the Edenville Dam breach; (c) the MDNR, consistent with its well-

defined but little known federal- and state-subsidized dam removal policy extensively

documented in an article recently published in the Michigan State University Law Review, and

as reported by the media, used $1 million of its appropriated funds dedicated to a “remove or

repair dams” program to remove functional dams to increase recreation and tourism

opportunities, and recently denied a $1.6 million dam repair grant applied for by the Four Lakes

Task Force, the governmental unit of Gladwin and Midland Counties, Michigan charged with

regulating the levels of Wixom Reservoir (Lake) which had contracted to purchase and refurbish

the Defendants’ four dams for the residents enjoying the recreational opportunities each dam

reservoir had previously provided them free of cost; and (c) despite EGLE Dam Safety

Division’s ongoing correspondence liaison with FERC, FERC should have prudently and

properly kept EGLE Dam Safety Division informed about, and EGLE Dam Safety Division

should have prudently and properly sought access pursuant to well-defined FERC regulations



EGLE-WRD Dam Safety Division assumed jurisdiction over and inspected the Edenville Dam, it concluded that the
dam had approximately met the 50% PMF standard. Thus, a dichotomy in public safety perspective arose, where
FERC considered the Edenville Dam unsafe at the approximate 50% PMF level requiring the construction of
auxiliary spillways, and EGLE-WRD Dam Safety considered the Edenville Dam safe at the approximate 50%
PMF level, not requiring the construction of auxiliary spillways. While applicable Michigan law (NREPA Part
315) requires EGLE-WRD Dam Safety Division to direct the owner-operator of a high hazard dam that fails to meet
the 50% PMF standard to construct an auxiliary spillway(s), the EGLE-WRD Dam Safety Division did not require
Defendants to do so because, in 2018 and 2019, it considered the Edenville Dam to be safe – i.e., not to pose a
public safety risk. It was not until EGLE-WRD Dam Safety experienced an epiphany and filed its second state law
Complaint, that it newly imposed such a requirement through the Complaint.



                                                      12
       Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.13 Page 13 of 14



spelling out the procedure for third parties to obtain classified “critical energy infrastructure

information” regarding the Edenville Dam, including the most recent FERC dam safety

inspections, which inordinately focused on the dam’s inadequate spillway capacity and otherwise

found the Edenville Dam to be in fair condition, including its earth embankment walls.

       13.     Defendants reserve the right to supplement this Notice of Removal and/or to

present additional arguments in support of its entitlement to removal.

       14.     No admission of fact, law, or liability is intended by this Notice of Removal, and

all defenses, affirmative defenses, and motions are hereby reserved.

       15.     Defendants will file, today, a true and complete copy of this Notice with the Clerk

of the Circuit Court for the 30th Judicial Circuit of Ingham County, Michigan, and will provide a

written notice of this Notice electronically via the ECF system to Plaintiffs’ counsel, pursuant to

28 U.S.C. § 1446(d).

       WHEREFORE, Defendants Lee Mueller, Boyce Michigan LLC, Edenville Hydro

Property LLC, Boyce Hydro Power LLC, Boyce Hydro LLC, WD Boyce Trust 2350, WD Boyce

Trust 3649, WD Boyce Trust 3650, Stephen B. Hultberg, and Michele G. Mueller respectfully

request that the above-referenced State Action now pending in the 30th Judicial Circuit of

Ingham County, Michigan, be removed to the United States District Court for the Western

District of Michigan, Southern Division.

                                             Respectfully submitted,

                                             VARNUM LLP

Date: June 10, 2020                          By: /s/ Aaron M. Phelps
                                             Aaron M. Phelps (P64790)
                                      Business Address & Telephone:
                                             Bridgewater Place, PO Box 352
                                             Grand Rapids, MI, 49501-0352
                                             Phone: (616) 336-6000



                                                13
Case 1:20-cv-00528 ECF No. 1 filed 06/10/20 PageID.14 Page 14 of 14



                               Fax: (616) 336-7000
                               amphelps@varnumlaw.com

                               THE KOGAN LAW GROUP, P.C
                               Lawrence A. Kogan (NY # 2172955)
                        Business Address & Telephone:
                               100 United Nations Plaza, Suite #14F
                               New York, NY 10017
                               (212) 644-9240
`                              lkogan@koganlawgroup.com

                               Attorneys for Defendants
                               Lee Mueller, Boyce Michigan, LLC, Edenville
                               Hydro Property LLC, Boyce Hydro Power LLC,
                               Boyce Hydro LLC, WD Boyce Trust 2350, WD
                               Boyce Trust 3649,WD Boyce Trust 3650, Stephen B.
                               Hultberg, and Michele G. Mueller




                                 14
